Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255) in view of Chen (US 4,474,583) and Sharma (US 2010/0126350).
Regarding claims 1, 7 and 14, Hakulin discloses an aftertreatment arrangement for the aftertreatment of at least gases downstream of a fluidized bed gasification process, downstream of an HTW gasifier of a pressure-loaded fluidized bed gasification processs (this limitation is directed toward an intended use of the claimed apparatus and does not add structural limitations to the apparatus, see MPEP §2111.02), having a particle separation unit (2) which is configured to be arranged downstream of the fluidized bed gasification process (as depicted in Fig. 1 where 2 is downstream of gasifier 1) and upstream of a gas cooler (cooler 11 which is upstream from separator 2) that is configured to be used for the further aftertreatment of the gases (cooler 11 further treats gas exiting separator 2); 
Hakulin discloses the inlet of steam (28) and also teaches the generation of steam prior to purification (col. 4 lines 18-34), but does not explicitly disclose sending this steam back to the gasification process.  However, in the interest of reducing the need for external steam/energy, it 
Hakulin teaches a gasifier which includes a heat exchange member at the top of the gasifier (see annotated Figure below) but stops short of describing this heat exchanger.   Hakulin discloses a system in which effluent from the gasifier may or may not be cooled by this heat exchanger and then sends the effluent from this heat exchanger directly to a product separator (2) and then directly to a cooler (11).  As such, without clarity of what this heat exchanger is, Hakulin does not explicitly disclose an intermediate cooler directly downstream of a gasifier and directly upstream from the particle separation unit.


    PNG
    media_image1.png
    583
    396
    media_image1.png
    Greyscale

Chen also discloses a gasification system (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic heat exchanger of Hakulin (as depicted in the annotation above) with the cooling exchanger of Chen in order to generate steam for the gasification process while also removing material from the gasifier exhaust that is prone to fouling downstream equipment.  The recycle of this steam would allow Chen to utilize less steam from an external source.
Furthermore, Hakulin, as modified by Chen above, teaches a particle separator but does not explicitly disclose that this particle separator is a cylone candle filter.
Sharma, like Hakulin, teaches a system for cleaning synthesis gas generated in a gasifier (paragraph 27).
Sharma teaches a filter system which includes a candle filter (108) that is combined with a cyclone (112, see Fig. 3).  Sharma teaches a combination of these two filtering techniques in order to remove the larger particles (agglomerates of fine particles) in the cyclone while the fine particles are removed by the candle filter 108 (see paragraphs 48-49 which discloses that the cyclone/candle combination allows for a single separator that can be reduced in size and cost).

Regarding claim 3, Hakulin, as modified above, further discloses the cyclone candle filter unit (2) has a dust return (leg 3 extending down from the separator 2) that is configured to be coupled to the fluidized bed gasification process (via conduit 3).  
Regarding claim 4, Hakulin further discloses the aftertreatment arrangement comprises a bottom 2product oxidation chamber (7) that is configured to be arranged on a discharge side of the fluidized bed gasification process (see Fig. 1), optionally one that can be coupled to the HTW gasifier.  
Regarding claims 5 and 10, Hakulin further discloses the aftertreatment arrangement comprises a bottom product cooling unit that is configured to be arranged on the discharge side of the fluidized bed gasification process, particularly of the HTW gasifier, particularly one that can be arranged on the discharge side of the bottom product oxidation chamber (see Fig. 1 where hot char/slag from the oxidation chamber 7 and fluidized bed 1 exits the bottom and cools due to exchange with incoming air and steam and cools in unheated auger 25 and hopper 26).  
Regarding claim 6, Hakulin, as modified above, further discloses the particle separation unit is combined with the cooling unit into one unit (see Chen which teaches the integration of the gasifier (20), cooler (24) and particle separator (32) into one stage.
Regarding claim 8, Hakulin does not explicitly disclose the intermediate cooling occurs to 650C, but does teach the preference for lowing the temperature out of the fluidized bed in order to make particle removal easier (col. 4 lines 18-34).  As the particle removal efficiency is a variable that can be modified by adjusting the intermediate temperature, the precise temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed temperature cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the temperature in Hakulin to obtain the desired particle removal efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, Hakulin further discloses dust is returned from the particle separation process into the fluidized bed gasification process (via conduit 3b).  
Regarding claim 11, Hakulin, as modified above, further discloses the gas downstream from the fluidized bed gasification process is subjected first to intermediate cooling (see Chen which teaches intermediate cooler 24 immediately after the gasifier 20). 
Regarding claims 16 and 17, Hakulin, as modified above, further discloses the particle separation unit is a single particle separation unit (the candle/cyclone of modified Hakulin is a single separation unit/process).  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255), Chen (US 4,474,583) and Sharma (US 2010/0126350) and further in view of Hatfield (US 2008/0202985).
Regarding claim 12, Hakulin teaches producing a gasified gas, but stops short of disclosing downstream processes to further refine the raw gasification gas.  More specifically, Hakulin does not teach wherein synthesis gas is produced by gas being guided out of the fluidized bed gasification process downstream of the gas cooling through at least one water scrubbing unit, one shift unit, and one desulfurization unit.  
Hatfield also teaches a gasification process (see abstract).
Hatfield teaches a process in which after gasification and cooling, the synthesis gas is scrubbed, shifted and desulfurized in order to make a clean synthesis gas for downstream processing (paragraph 55).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the purification steps of Hatfield to the process of modified Hakulin in order to produce a purified synthesis gas stream.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725